Citation Nr: 0701134	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-03 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment of medical expenses incurred by the 
veteran during a hospitalization at Northside Hospital and 
Heart Institute from November 16, 2002, to November 22, 2002.  




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2003 and June 2004 decisions of 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Bay Pines, Florida

The appellant is a non-VA medical center, who provided 
medical services to a veteran who had active service from 
June 1946 to April 1948 and who died in November 2002.    


REMAND

The record reflects that the veteran received private medical 
care between November 14 and November 22, 2002, when he was 
hospitalized at the appellant's facility for treatment of 
cardiovascular symptomatology.  The appellant has requested 
payment of medical expenses incurred by the veteran during 
that hospitalization, under the provisions of 38 C.F.R. § 
17.1002, which provides
that such payment or reimbursement for emergency services may 
be made only if all of the following conditions are met:
    	
	(a) The emergency services were provided in a hospital 
emergency 
	department or a similar facility held out as providing 
emergency care to 
	the public;
  	
              (b) The claim for payment or reimbursement for 
the initial 
	evaluation and treatment is for a condition of such a 
nature that a 
	prudent layperson would have reasonably expected that 
delay in seeking 
	immediate medical attention would have been hazardous 
to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge 
of health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);
	
	(c) A VA or other Federal facility/provider was not 
feasibly 
	available and an attempt to use them beforehand would 
not have been 
	considered reasonable by a prudent layperson (as an 
example, these 
	conditions would be met by evidence establishing that 
a veteran was 
	brought to a hospital in an ambulance and the 
ambulance personnel 
	determined that the nearest available appropriate 
level of care was at a 
	non-VA medical center);
	
	(d) The claim for payment or reimbursement for any 
medical care 
	beyond the initial emergency evaluation and treatment 
is for a continued 
	medical emergency of such a nature that the veteran 
could not have been 
	safely discharged or transferred to a VA or other 
Federal facility (the 
	medical emergency lasts only until the time the 
veteran becomes 
	stabilized);
	
	(e) At the time the emergency treatment was furnished, 
the veteran 
	was enrolled in the VA health care system and had 
received medical 
	services under authority of 38 U.S.C. chapter 17 
within the 24-month 
	period preceding the furnishing of such emergency 
treatment;
	
	(f) The veteran is financially liable to the provider 
of emergency 
	treatment for that treatment;
	
	(g) The veteran has no coverage under a health-plan 
contract for 
	payment or reimbursement, in whole or in part, for the 
emergency 
	treatment (this condition cannot be met if the veteran 
has coverage 
	under a health-plan contract but payment is barred 
because of a failure 
	by the veteran or the provider to comply with the 
provisions of that 
	health-plan contract, e.g., failure to submit a bill 
or medical records 
	within specified time limits, or failure to exhaust 
appeals of the 
	denial of payment);
	
	(h) If the condition for which the emergency treatment 
was furnished 
	was caused by an accident or work-related injury, the 
claimant has 
	exhausted without success all claims and remedies 
reasonably available 
	to the veteran or provider against a third party for 
payment of such 
	treatment; and the veteran has no contractual or legal 
recourse against 
	a third party that could reasonably be pursued for the 
purpose of 
	extinguishing, in whole or in part, the veteran's 
liability to the 
	provider; and
	
	(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2006).  

In considering the appellant's claim, the VAMC obtained a 
medical opinion in November 2002 which was to the effect that 
the emergency which necessitated the veteran's 
hospitalization ceased following the first day of the 
veteran's hospitalization.  As such, payment was authorized 
for November 14, 2002.  The appellant expressed disagreement 
with that determination, and in May 2004 the VAMC obtained an 
additional medical opinion which concluded that the physician 
concurred with the initial reimbursement decision.  In a 
June 2004 decision, the VAMC allowed payment or reimbursement 
for expenses occurred on November 15, 2002, but continued to 
deny reimbursement for the remainder of the veteran's stay.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

Given these requirements, the Board cannot review the record 
as presently constituted.  It is not clear on what basis the 
VAMC subsequently concluded that the veteran's emergent 
situation continued through November 15, 2002, as opposed to 
possibly a later date when the medical evidence, specifically 
opinions from two VA physicians was to the effect that the 
emergency situation ceased on November 14, 2002.  

Although the VAMC issued a Statement of the Case in September 
2004, its issue did not adequately address the evidence of 
record in light of the criteria set out in 38 C.F.R. § 
17.1002.  Additionally, a further medical opinion would 
appear to be necessary or at a minimum, further explanation 
from the VAMC as to why the emergency was found in the 
June 2004 decision to have extended until November 15, 2002.  

In addition, the record does not reflect that the appellant 
was provided notice contemplated by 38 U.S.C.A. § 5103(a).  
The United States Court of Appeals for Veterans Claims has 
strictly construed the VA's obligation to provide notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a).  
Since this case is being returned to the VAMC, they will have 
an opportunity to address this matter.  

This case is being returned to the VAMC, and the appellant 
will be notified if further action on the appellant's part is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The appellant should be provided 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a) in connection 
with the claim for payment or 
reimbursement of expenses incurred during 
a hospitalization of the veteran at 
Northside Hospital and Heart Institute 
between November 16, 2002, and 
November 22, 2002.  

2.  The VAMC should provide the appellant 
and the Board additional rationale for 
the determination that the medical 
emergency which necessitated the 
veteran's hospitalization between 
November 14 and November 22, 2002, ended 
on November 15, 2002, as opposed to a 
later date. In doing so, the VAMC must 
address each of the criteria as set forth 
in 38 C.F.R. §17.1002, as above, and 
review the VA medical opinions obtained 
in November 2002 and May 2004, and if 
necessary, obtain a further medical 
opinion to determine when the medical 
emergency ceased.  

When the development requested has been completed, the case 
should again be reviewed by the VAMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplement Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The VAMC and the appellant are advised that the Board is 
obligated by law to ensure that agencies of original 
jurisdiction for VA benefits, such as the VAMC, comply with 
its directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the agencies of 
original jurisdiction is neither optional nor discretionary.  
Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Failing such compliance, an 
additional remand of this matter will be forthcoming.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument the appellant desires to have 
considered in connection with the current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless the appellant is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





